Title: To Benjamin Franklin from the Baron d’Arendt, 16 May 1779
From: Arendt, Henry Leonard Philip, baron d’
To: Franklin, Benjamin


Monsieur,
franckfort sur le Mein, ce 16me. de Maÿ, 1779.
J’ai l’honneur de Vous avertir de mon arrivée icy, et que l’etat de ma sante est beauccoup meilleur qu’il etait avant ce tems, je desespêre pourtant d’être parfaitement retabli. Il y a six semaines que je Vous avois donné des mes nouvelles par une lettre incluse dans celle de Mr. William Lee, mais malheureusement cette lettre a eû le sort des deux autres, et n’est pas parvenüe a Lui, et je me trouve jusqu’a present très incertain de la cause de cette perte. Je suis bien en peine d’avoir manqué de trouver Mr. Lee icy, pour lui communiquer mes observations et ce que j’ai appris a la Cour en quéstion ou j’ai fait jusqu’a present mon sejour. C’est dans ce moment, ou la paix vient d’etre conclüe, la juste epoque, a ce qu’il me semble, ou on pourroit entreprendre quelques negociations avec succes. J’ai eû des frequentes conferences avec un Ministre a qui j’etois addressé par une ordre du Roi touchant cette affaire, et il est fort de mon avis. Je ne crois cepandant pas, que cette cour declarera a cette heure l’independence de l’amerique etant empechée par des autres mesures, qu’elle a a garder, ny qu’elle signera ouvertement une traite de commerce par la même raison, ny qu’elle voudroit envojer des vaissaux marchands chès nous, par ce qu’elle n’entretient pas de marine, qui pourroit escorter les autres, neanmoins je Vous assure, que ses dispositions sont trés favorables pour nous, et qu’elle fera tout pour nous, sans faire ces demarches publiques. J’etois informé que cette Cour tient fort au coeur l’etablissement du commerce des ses toiles, qui ont, comme Vous scaures Monsieur, une trés bonne reputation, et qui se vendent a meilleur marche a proportion que presque les autres de l’univers, j’ai fait donc sentir au dit Ministre les grands avantages qu’on retireroit en faisant le commerce avec les americains en cet egard, il convenoit aisement sur ce point mais il souhaitait que cette nation venoit elle même pour faire l’achat des ces marchandises par ce qu’il etoit maintenant impossible par les raisons alleguées de les transporter directement chès elle. Il se faisoit fort de procurer alors la permission aux Vaissaux americains de pouvoir entrer dans les ports de sa couronne et de faire leur negoce, permission, qui a ce qu’il disoit etoit autrefois refusée. Vous sentes bien Monsieur, que ce commerce engagera bientôt la dite cour aux demarches plus determinées et a nous favoriser pour ses propres interets. Le Ministre m’a demandé des nouvelles sur ce point, Je suis convaincu, d’avoir pú pousser ma pointe plus en avant, si j’aurais eté muni d’un pouvoir ou d’une autorite par le Congrés même ou par ses Commissaires en Europe, et Vous apprendres aisement Monsieur, que je n’ai rien negligé pour seconder Vos interets. Je me flatte que si on vouloit reïterer les tentatives, qu’on se pourroit alors servir de moi assés utilement, aÿant deja travailé dans cette affaire et franchi le chemin, etant connû du Roi et de la cour, et connoissant moi même le terrain, il me semble même qu’on entreroit plus aisement en affaire avec moi, qu’avec un Etranger, et qu’elle avanceroit alors plus vite. Ce n’est pas mon interet qui me porte a le dire, mais c’est notre interet commun. Je serois autorisé alors par Vous et je me reglerois uniquement sur Vos instructions.
J’attens Votre reponse Monsieur aussitôt qu’il se pourra, et Vous aures la bonte de me dire, si Vous croyes qu’on voudra faire quelque chose et se servir de moi, ou si je dois me rendre a Paris pour entrer dans un plus long detail touchant cette affaire, ou si je dois attendre le retour de Mr. Lee, enfin tout ce que Vous trouver necessaire a me dire. Je suis decidé de retourner en amerique, si je ne t ouve pas que je Vous puisse être utile en Europe, car Vous seres convaincû par tous mes demarches, que c’est l’unique zêle pour la cause commune qui me guide.
J’ai l’honneur d’être très parfaitement, Monsieur Votre très humble et obeissant serviteur,
Baron DE Arendt.Colonel Americain.

Vous aures la bonte de marquer sur Votre lettre, qu’on la rende dans l’auberge du Lion d’or, ches Mr. Fritsch. Faites agréer mes Compliments a Monsieur Chaumont.

 
Notation: Arendt Baron De: 16. may 1779.
